 


109 HR 1741 IH: Rural Veterans Access to Care Act of 2005
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1741 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Osborne (for himself, Mr. Kind, Mr. Moore of Kansas, Mr. Ross, Mr. Paul, Mr. Otter, Mr. Case, Mr. Wicker, Mr. Alexander, Mr. Shimkus, Mr. Wilson of South Carolina, Mr. Tiahrt, Mr. Peterson of Pennsylvania, Mr. Porter, Mr. Aderholt, Mr. Wamp, Mrs. Capps, Mr. Green of Wisconsin, Mr. McIntyre, Mr. Hastings of Washington, Mr. Norwood, Mrs. Emerson, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To direct the Secretary of Veterans Affairs to conduct a pilot program to improve access to health care for rural veterans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural Veterans Access to Care Act of 2005. 
2.Pilot Program for improved access to health care for rural veterans 
(a)Pilot programThe Secretary of Veterans Affairs shall conduct a pilot program for a means to improve access to medical services for highly rural or geographically remote veterans through expanded use of the Secretary ’s contract authority under section 1703 of title 38, United States Code, and other authorities available to the Secretary to improve such access. 
(b)Areas for conduct of pilot programThe pilot program shall be conducted in three geographic service regions, referred to as Veterans Integrated Service Networks, of the Veterans Health Administration. The Secretary shall select the Veterans Integrated Service Network designated as Number 23 as one of the regions for the conduct of the pilot program and shall select the other two from those Veterans Integrated Service Networks that have a substantial population of highly rural or geographically remote veterans (as determined under subsection (f)).  
(c)Medical services under pilot programUnder the pilot program, the Secretary shall provide, through the use of the Secretary’s contract authority under section 1703 of title 38, United States Code, and other authorities available to the Secretary, for the treatment of covered veterans by health-care providers outside the Department of Veterans Affairs for the following: 
(1)Acute or chronic symptom management. 
(2)Nontherapeutic medical services. 
(3)Other medical services as determined appropriate in the case of any veteran by the director of the appropriate geographic service region of the Department, after consultation with the Department physician responsible for primary care of the veteran.  
(d)Funds for pilot programFor any fiscal year during which the pilot program is conducted, the Secretary shall allocate for the pilot program 0.9 percent of the total amount appropriated for that fiscal year for Medical Services. Such allocation shall be made before any other allocation of such funds is made, and any remaining allocation of such funds for any such fiscal year shall be made without regard to the allocation under the preceding sentence. 
(e)Covered veteransFor the purposes of this section, covered veterans are veterans— 
(1)who are enrolled in the veterans health care system under section 1705 of this title or have a service-connected disability; and 
(2)who, pursuant to subsection (f), are considered to be highly rural or geographically remote veterans. 
(f)Highly rural or geographically remote veteransThe Secretary shall prescribe by regulation standards for determination of which veterans are considered to be highly rural or geographically remote veterans for the purposes of this section. The Secretary shall include as such a veteran any veteran for whom the driving distance to reach a Department health-care facility is 60 miles or greater. The Secretary may provide for a lesser driving distance in the case of any veteran if the Secretary determines that driving 60 miles or more imposes a hardship on such veteran or otherwise is not in the best interest of the veteran. 
(g)Period of pilot programThe pilot program shall be conducted during fiscal years 2006, 2007, and 2008. 
(h)Report to CongressNot later than February 1, 2009, the Secretary shall submit to Congress a report on the operation of the pilot program. The Secretary shall include in the report such recommendations as the Secretary considers appropriate concerning extension of the pilot program or other means to improve access to medical services for highly rural or geographically remote veterans.  
 
